DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species IV directed to Figs. 7-8 (Claims 1-8, 12 and 14) in the reply filed on February 25th, 2022 is acknowledged. 
However, claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on January 5th, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species IV is withdrawn.  Claims 9-11, and 13, directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 4 recites the limitation “wherein the lower adhesive layer surrounds side surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern” in lines 4-5 and being described as lower adhesive layer 719 surrounds side surfaces of first lower patterns 710A and bonds the lower surface of first lower patterns 710A to the top surface of second lower pattern 710B in Figs. 7-8 of Applicant’s original specification (U.S Application No. 16/600,346). However, claim 1 recites the limitation “a lower adhesive layer disposed to bond the plurality of first lower patterns and the plurality of island substrates” in lines 10-11 and being described as lower adhesive layer 419 bonding top surfaces of first lower patterns 410A to the plurality of island substrate 111 in Fig. 4 of Applicant’s original specification (U.S Application No. 16/600,346). There is no single embodiment figure in the Applicants’ original specification discloses both features of “the lower adhesive layer disposed to bond the plurality of first lower patterns and the plurality of island substrates” and “wherein the lower adhesive layer surrounds side surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern”.  Therefore, claim 4 contains new matter that is not disclosed in the original specification. 
Claim 5 recites the limitation “the lower adhesive layer surrounds the side surfaces and the bottom surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern” in lines 3-4 and being described as lower adhesive layer 719 surrounds side surfaces and bottom surfaces of first lower patterns 710A and bonds the lower surface of first lower patterns 710A to the top surface of second lower pattern 710B in Figs. 7-8 of Applicant’s original specification (U.S Application No. 16/600,346). However, claim 1 recites the limitation “a lower adhesive layer disposed to bond the plurality of first lower patterns and the plurality of island substrates” in lines 10-11 and being described as lower adhesive layer 419 bonding top surfaces of first lower patterns 410A to the plurality of island substrate 111 in Fig. 4 of Applicant’s original specification (U.S Application No. 16/600,346). There is no single embodiment figure in the Applicants’ original specification discloses both features of “the lower adhesive layer disposed to bond the plurality of first lower patterns and the plurality of island substrates” and “the lower adhesive layer surrounds the side surfaces and the bottom surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern”.  Therefore, claim 5 contains new matter that is not disclosed in the original specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “wherein the lower adhesive layer surrounds side surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern” in lines 4-5 and being described as lower adhesive layer 719 surrounds side surfaces of first lower patterns 710A and bonds the 
Claim 5 recites the limitation “the lower adhesive layer surrounds the side surfaces and the bottom surfaces of the plurality of first lower patterns, and bonds the plurality of first lower patterns and the second lower pattern” in lines 3-4 and being described as lower adhesive layer 719 surrounds side surfaces and bottom surfaces of first lower patterns 710A and bonds the lower surface of first lower patterns 710A to the top surface of second lower pattern 710B in Figs. 7-8 of Applicant’s specification. It is unclear to the Examiner how to determine the structure of the lower adhesive layer within the device since claim 1 recites the limitation “a lower adhesive layer disposed to bond the plurality of first lower patterns and the plurality of island substrates” in lines 10-11 and being described as lower adhesive layer 419 bonding top surfaces of first lower patterns 410A to the plurality of island substrate 111 in Fig. 4 of Applicant’s specification.

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed over prior art of record. 
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, (a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following:  
Regarding claim 1, SHIN et al. (Pub. No.: US 2018/0090699) discloses a stretchable display device in Figs. 1-2 and 4 comprising: a plurality of rigid substrates (plurality of  buffer layer 120 of Silicon nitride) where a plurality of pixels (plurality of pixel 111) is defined and spaced apart from each other (see Figs. 2, 4 and [0024], [0030], [0034]); a flexible substrate (combination of layers 620, 610, 530 and 540) disposed under the plurality of rigid substrates and including a plurality of rigid lower patterns (plurality of mask 530 made of metal or silicon with each mask 530 located below the island 112) and a flexible lower pattern (a protection film 620 made of resin) (see Figs. 2, 4 and [0052-0055]); and a lower adhesive layer (adhesive layer 610) overlapping boundaries of the plurality of rigid substrates (locating below buffer layers 120), wherein the lower adhesive layer bonds the plurality of rigid lower patterns, the flexible lower pattern, and the plurality of rigid substrates (adhesive layer 610 bonds plurality of mask 530 and the projection film 620) (see Fig. 4 and [0055]).
Regarding claim 1, Park et al. (Pub. No.: US 2014/0218872)discloses a stretchable display device in Figs. 1-2 and 12 comprising: a plurality of island substrates (plurality of etched portion of substrate 110) where a plurality of pixels (device region 100B including electronic device 300) is defined and spaced apart from each other (see Figs. 2, 12 and [0047-0048], [0064-0065]); a lower substrate (capping layer 420) 
Regarding claim 1, Kwon et al. (Pub. No.: US 2016/0028043) discloses a stretchable display device in Figs. 1-3 comprising a plurality of island substrate (plurality of portion of upper substrate 30) (see Fig. 2 and [0053]); a plurality of pixel (plurality of pixel area PA) is defined and a lower substrate (substrate 10) under the plurality of island substrates (see Figs. 1-2 and [0049-0053]); plurality of connections lines (plurality of signal lines 121, 171 and 172) connecting the plurality of pixel (see Fig. 3 and [0060-0061]), and a lower adhesive layer (adhesive layer 50) disposed under the plurality of island substrates and the plurality of connecting lines, and overlapping the plurality of island substrates (see Fig. 2 and [0053]). 
However, the combination of SHIN et al., Park et al. and Kwok et al. fails to disclose the second lower pattern including a plurality of grooves, wherein the plurality of first lower patterns is disposed in the plurality of grooves as recited in claim 1. 
Claims 2-14 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818